Per Curiam :
This is a case in which a lieutenant commander was ordered by the commander of the United States Atlantic Fleet to duty with the command of the Third Squadron of the United States Pacific Fleet for such duty as he might assign him, and he was assigned to duty as flag secretary, and claims additional pay as aid to a rear admiral of the Navy.
This case is governed by the case of Knox v. United States, ante, p. 22, in which it was decided that the commander of a fleet had no power to appoint an aid for a rear admiral; and, moreover, this officer being a lieutenant commander was not eligible to the appointment of aid.
The petition of the plaintiff is therefore dismissed.